Citation Nr: 1144280	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  07-22 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for multiple shrapnel wounds.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for multiple shrapnel wounds.

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to an increased rating higher a right shoulder disability, rated 10 percent prior to November 19, 2009; 20 percent from November 20, 2009 to May 26, 2010, and 10 percent since May 27, 2010.

7.  Entitlement to an initial compensable rating for left varicocele, hydrocele, epididymitis, and orchitis, status post-left orchiectomy.  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had verified active military service from March 1948 to March 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2006, September 2008, and June 2010, of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  In October 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issues of service connection for bilateral hearing loss, multiple shrapnel wounds, and tinnitus, are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  An April 1997 rating decision denied service connection for multiple shrapnel wounds.  The Veteran did not appeal that decision.

2.  The evidence received since the April 1997 rating decision that denied service connection for multiple shrapnel wounds is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.

3.  A January 2003 rating decision declined to reopen the Veteran's claim for service connection for hearing loss and the Veteran did not appeal that decision. 

4.  The evidence received since the January 2003 rating decision that denied service connection for hearing loss is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.

5.  Prior to November 20, 2009, a right shoulder disability (major extremity) was manifested by pain with range of motion above shoulder level; and neither dislocation or nonunion of the clavicle or scapula of the right shoulder were shown.

6.  Since November 20, 2009, a right shoulder disability has been manifested by subjective complaints of pain and limitation of motion to shoulder level.

7.  Throughout the period on appeal, the Veteran's for left varicocele, hydrocele, epididymitis, and orchitis, status post-left orchiectomy, has been manifested by objective and subjective findings no greater than the removal of one testicle and without any renal or voiding dysfunctions, and the remaining right testicle has not been rendered nonfunctional.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision that denied service connection for multiple shrapnel wounds is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for multiple shrapnel wounds.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The January 2003 rating decision that denied service connection for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

4.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

5.  The criteria for a rating higher than 10 percent prior to November 20, 2009, for degenerative joint disease of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2011).

6.  Effective November 20, 2009, the criteria for a disability rating of 20 percent, but not higher, for degenerative joint disease of the right shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).

7.  The criteria for an initial compensable rating for left varicocele, hydrocele, epididymitis, and orchitis, status post-left orchiectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7523, 7524 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In a new and material evidence claim, VA must provide notice to the claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2006, March 2006, May 2008, March 2009, August 2009, and May 2010. That correspondence also satisfied the notice requirements.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided and the record does not otherwise show such prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing presumption of prejudice on any notice deficiency, and clarifying that burden of showing an error is harmful or prejudicial, falls upon the party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims herein decided.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claims

In a rating decision in April 1997, the RO denied the Veteran's claim of service connection for multiple shrapnel wounds.  In January 2003, the RO declined reopening the Veteran's claim for service connection for bilateral hearing loss.  The Veteran did not file a timely appeal of the April 1997 or January 2003 rating decision.  Although the RO declined to reopen the claims in a September 2006 rating decision, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the April 1997 and January 2003 rating decisions became final because the Veteran did not file a timely appeal.

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claims in January 2006.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the April 1997 rating decision, the evidence consisted of service medical records, private treatment records, a VA examination report in December 1996, and statements from the Veteran who reported he incurred shrapnel wounds during a land mine explosion in service.  The RO found that there was no evidence of incurrence of shrapnel wounds in service or evidence of shrapnel wounds or scars on examination post-service discharge.  Evidence added to the record since the time of the last final decision includes VA treatment records, a photograph showing a wrecked military vehicle, statements from the Veteran, and the testimony of the Veteran and his spouse in October 2011.  The new evidence includes statements and testimony from the Veteran stating that he suffers from residuals of shrapnel wounds, to include scarring, as result of an explosion while the Veteran was repairing a vehicle in an area of live fire during service.  The Veteran's spouse also testified that she removed fragments of shrapnel from the Veteran's leg.  The Board finds that the evidence received since the last final decision, when presumed credible for the purpose of determining whether to reopen the claim, is new and material evidence and raises a reasonable possibility of substantiating the claim because it addresses a previously unestablished fact, that the Veteran currently suffers from residuals of shrapnel wounds that may be related to his service.

With regard to the claim for service connection for bilateral hearing loss, at the time of the January 2003 decision, the evidence consisted of the service medical records, post-service private treatment records, VA examination reports that showed hearing loss, statements from the Veteran that he was treated for hearing loss after service, and a statement from the Veteran's spouse regarding hearing loss.  The RO determined the Veteran failed to provide new evidence showing that hearing loss was caused or aggravated by service.  Evidence added to the record since the time of the last final decision includes VA treatment records, VA examination reports, a photograph showing a wrecked military vehicle, statements from the Veteran, and the testimony of the Veteran and his spouse in October 2011.  The new evidence includes statements and testimony from the Veteran attributing his hearing loss to excessive noise exposure from an explosion that occurred while he was repairing a vehicle in an area of live fire during service.  The Board finds that the evidence received since the last final decision, when presumed credible for the purpose of determining whether to reopen the claim, is new and material evidence and raises a reasonable possibility of substantiating the claim because it addresses a previously unestablished fact, that the Veteran currently suffers from hearing loss that may be related to his service.

Therefore, the Board finds that new and material evidence sufficient to reopen the claims for service connection for bilateral hearing loss and multiple shrapnel wounds has been received.  New and material evidence having been submitted, the claims for service connection for bilateral hearing loss and multiple shrapnel wounds are reopened, and the appeals are granted to that extent only.

General Rating Principles

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59 (2011).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, the provisions regarding pyramiding do not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying an rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2011).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2011).

Right Shoulder Disability

The Veteran claims that he is entitled to higher ratings for the service-connected degenerative joint disease of the right shoulder.  Prior to November 20, 2009, it was rated as 10 percent disabling, the rating was increased to 20 percent from November 20, 2009 to May 27, 2010.  Effective May 27, 2010 the right shoulder disability was rated as 10 percent disabling.

The treatment records show that the right upper extremity is the Veteran's dominant upper extremity and it will be rated as a major arm.  38 C.F.R. § 4.69 (2011).

The Veteran's service-connected right shoulder disability has been rated under Diagnostic Coder 5201, which pertains to limitation of motion of the arm.  Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of motion of the arm at the shoulder level (90 degrees).  A 30 percent rating is warranted for limitation of motion of the arm midway between the side and shoulder level (45 degrees).  A 40 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a (2011).

The normal range of motion of the shoulder is 180 degrees of forward elevation (flexion) and abduction, and 90 degrees of external rotation.  38 C.F.R. § 4.71, Plate I (2011).  Limitation of motion at the shoulder level equates to 90 degrees of either flexion or abduction.

A March 2010 rating decision granted service connection for degenerative joint disease of the right shoulder, rated as 10 percent disabling, effective April 2009.  A March 2011 rating decision assigned an increased rating of 20 percent from November 20, 2009, to May 26, 2010, after which a 10 percent disability rating was resumed, effective May 27, 2010.  

On VA examination in September 2009, the Veteran complained of chronic shoulder pain when raising his arm over his head and upon repetitive movement.  He denied taking medication for the condition.  He denied heat, swelling, locking, redness, tremors, and weakness.  He denied a history of dislocations or subluxation.  The examiner noted good musculature with no swelling, deformity, or discoloration of the shoulder.  Range of motion of the right shoulder was flexion and abduction from 0 to 160 degrees, with pain at 90 degrees; internal rotation to 75 degrees; and external rotation to 90 degrees.  The examiner noted additional loss of motion of the arm of between 20 and 25 degrees with repetitive movement.  Strength was 5/5.  Drop arm test was negative.  Hawkins test was positive and there was tenderness over the acromioclavicular joint.  The Veteran reported being able to perform activities of daily living.  The examiner diagnosed bilateral subcromial bursitis.  There were no obvious signs of acromioclavicular joint arthritis as causative of pain.  

VA treatment records show that in November 2009, the Veteran complained of right shoulder pain for many years, worsened by use of the arm.  Flexion of the shoulder was to 110 degrees, abduction was to 90 degrees, and external rotation was to 20 degrees.  Strength was 4/5.  Drop arm was positive.  Proximal biceps tendon rupture was noted.  X-rays revealed internal progression of degenerative changes with superior sublaxation of the humeral head with decreased subacromial space, suggestive of rotator cuff insufficiency.  The assessment was degenerative joint disease of the right shoulder with rotator cuff insufficiency.  He received a steroid injection and was prescribed medication.  Relief from the injection lasted only a few days.  

In April 2010, flexion of the right shoulder was to 110 degrees, external rotation was to 40 degrees, and abduction was to 90 degrees.  April 2010 X-rays also showed calcific tendonitis.  In May 2010 the Veteran was treated for worsening right shoulder pain after he reportedly injured it two weeks earlier.  He described feeling like his shoulder popped.  The Veteran stated that his shoulder was grinding and he felt like he had pulled a muscle.  He put his arm in a jacket.  Flexion of the right shoulder was to 110 degrees with pain.  A few days after that, the Veteran was seen again at which time flexion of the right shoulder was to 130 degrees, external rotation was to 40 degrees, and abduction was to 120 degrees.  The clinician recorded an impression of right biceps tendon rupture.  X-rays revealed mild degenerative changes predominantly at the glenohumeral joint.  He received steroid  injections in October 2010 and November 2010.  At the time, the examiner noted chronic rotator cuff tear with clinical atrophy of the right shoulder.  

On VA examination in February 2011, the Veteran complained of worsening right shoulder pain.  The pain was worsened with movement.  He denied flare-ups of the condition.  Treatment consisted of medications (NSAIDS) and steroid injections, with fair results.  He denied a history of right shoulder surgery.  The Veteran reported weakness and limited motion.  He denied giving way, instability, stiffness, recurrent shoulder dislocations, and episodes of dislocation and sublaxation.  The Veteran declined a full shoulder examination due to pain.  The examiner noted full abduction and flexion of the right shoulder with no objective evidence of pain on movement or additional limitation of motion with movement.  There was objective evidence of pain on repetitive movement.  The examiner added that the Veteran's right shoulder range of motion was likely not interpretable for rating purposes.  The examiner noted pain at rest and guarding of movement.  There was slight atrophy of the right shoulder compared to the left.  The diagnosis was chronic rotator cuff tear with mild degenerative joint disease.  Limitation on the Veteran's ability perform activities of daily living due to the right shoulder disability ranged from none, to mild, to moderate in nature.  

In statements submitted and at a personal hearing, the Veteran complained that at the most recent examination, the examiner had forced the Veteran's right shoulder flexion/abduction and the shoulder became painful, thus he was unable to complete further range of motion studies.  At the hearing, the Veteran demonstrated flexion to approximately 75 degrees.  

For a higher rating for limitation of motion of the arm to the shoulder level, or 90 degrees, under Diagnostic Code 5201, on VA examination in September 2009, range of motion of the right shoulder was flexion and abduction from 0 to 160 degrees, with pain at 90 degrees.  The examiner noted additional loss of motion of the arm between 20 and 25 degrees with repetitive movement.  Strength was 5/5.  Thus, for the period prior to November 20, 2009, the Veteran was able to raise his arm above shoulder level.  As motion was not functionally limited to shoulder level, the Board finds that the criteria for a 20 percent rating under Diagnostic Code 5201 for the right shoulder have not been met, even considering additional limitation of motion due to pain, fatigability, incoordination, or other factors.  The evidence did not show that the Veteran had limitation of shoulder motion to 90 degrees or less at shoulder level prior to November 20, 2009.  While there was pain at 90 degrees, the evidence does not show limitation of motion to 90 degrees or less.

On the basis of VA X-rays and no history of dislocation or sublaxation prior to November 20, 2009, the Board finds that the criteria for a higher rating under Diagnostic Code 5203 were not met as neither dislocation nor nonunion of the clavicle or scapula of the right shoulder were shown.  The Board has also considered whether a higher rating is warranted under either provision of Diagnostic Code 5202.  In the absence of evidence of malunion or nonunion of the humerus, the Board finds that the criteria for an increased rating under Diagnostic Code 5202 were not met.

Therefore, the Board finds prior to November 20, 2009, the criteria for a rating greater than 10 percent for a right shoulder disability were not met because the Veteran's should motion was not limited to shoulder level.

As of November 20, 2009, VA treatment records show flexion of the shoulder was to 110 degrees, abduction was 90 degrees, and external rotation was to 20 degrees.  Strength was 4/5.  Drop arm was positive.  In April 2010, flexion of the right shoulder was to 110 degrees, external rotation was to 40 degrees, and abduction was to 90 degrees.  In May 2010 flexion of the right shoulder was to 130 degrees, external rotation was to 40 degrees, and abduction was to 120 degrees.  On VA examination in February 2011, the examiner recorded full abduction and flexion of the right shoulder with no objective evidence of pain on movement or additional limitation of motion with movement.  The examiner noted that the Veteran's right shoulder range of motion was likely not interpretable for rating purposes as the Veteran declined a full shoulder examination due to pain.  The Board notes that a finding of normal range of motion of the right shoulder is inconsistent with other evidence of record, to include contemporary VA treatment records which show that the Veteran's right shoulder disability was progressively worse.  Both the VA treatment records and the VA examination report in February 2011, contained continued complaints of worsening right shoulder pain, limitation of motion, decreased strength of the right upper extremity, one incident of shoulder popping, a grinding sensation, slight atrophy of the right shoulder compared to the left, reports of pain at rest, and objective evidence of guarding of movement.  The Veteran was treated with prescription medications (NSAIDS) and steroid injections.  The examiner also found that interference with daily activities was overall mild to moderate.  Moreover, at hearing in October 2011, the Veteran demonstrated flexion to approximately 75 degrees.  

Based on the above, the Board finds that effective November 20, 2009, the medical evidence documented limitation of motion of the arm to shoulder level, or to 90 degrees from the side or less.  When considering the medical evidence as a whole, including the Veteran's consistent and credible complaints of severe pain with abduction and rotation, and grinding, and popping, the Board finds that the Veteran's right shoulder disability is most nearly approximated the criteria for a rating of 20 percent rating criteria under Diagnostic Code 5201 as of November 20, 2009.  

Therefore, the Board finds that the increased 30 percent rating, effective from November 20, 2009, has been warranted for a right shoulder disability since that time because the findings of the February 2011 examination are unreliable for rating purposes.  The clinical treatment records show that the Veteran's abduction and flexion were limited to approximately shoulder level.  However, the evidence does not show a limitation of motion of the arm that was midway between the side and shoulder level, thus the evidence does not warrant 30 percent rating for the major arm. 

The objective evidence regarding pain, and the Veteran's subjective complaints of pain and weakness are contemplated in the current assigned rating that increases in his disability during the pendency of his appeal.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence does not show any additional limitation due to pain that would limit the Veteran's arm motion to only 45 degrees from his side.

The Board has also considered the Veteran for a higher rating under Diagnostic Code 5200 for disabilities involving ankylosis of the scapulohumeral articulation.  However, there is no evidence of ankylosis in the right shoulder joint to warrant consideration of a disability rating under Diagnostic Code 5200. 

The Board has also considered the Veteran's claim for a higher rating under Diagnostic Code 5202 involving impairments of the humerus.  Under Diagnostic Code 5202 a 50 percent rating is warranted where there is fibrous union of the humerus of the major arm.  A 60 percent rating is warranted where there is a nonunion or false flail joint.  Finally, an 80 percent rating is warranted where there is loss of head of the humerus (flail joint).  38 C.F.R. § 4.71a (2011). 

A review of the evidence of record does not demonstrate an impairment of the humerus joint, and does not show any fibrous union, nonunion or false flail joint, or loss of head of the humerus.  Thus an increased rating is not warrant under Diagnostic Code 5202. 

In sum, the Board finds that the weight of the evidence demonstrates that the Veteran's degenerative joint disease of the right shoulder did not warrant a rating in  excess of 10 percent prior to November 20, 2009.  However, as of November 20, 2009, the evidence shows that the Veteran is entitled to a 20 percent rating, but not higher, for his degenerative joint disease of the right shoulder.  The preponderance of the evidence is against the assignment of any higher ratings.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Varicocele, Hydrocele, Epididymitis, and Orchitis, Status Post
Left Orchiectomy

The Veteran contends that he is entitled to an initial compensable rating for left varicocele, hydrocele, epididymitis, and orchitis, status post-left orchiectomy.  Specifically, he has claimed infertility and phantom pain as due to the service-connected condition.  

The Veteran's service medical records show treatment for orchitis, left hydrocele, and left epididymitis.  VA treatment records starting in 2003, document a history of left orchiectomy.  In August 2004, the Veteran complained of left groin pain for two weeks.  The clinician noted a medical history of prostate cancer with prostatectomy and left orchiectomy.  The impression was groin pull versus metastases.  On follow up, the Veteran's PSA was not detectable.  

On VA examination in August 2006, the examiner noted a history of left varicocele, hydrocele, epididymitis, and orchitis, with testicular pain for many years, for which he underwent a left orchiectomy, which resulted on the Veteran being pain free on the left side.  The Veteran reported slowness starting urinary stream, nocturia times two, and hourly voiding during the day.  There was no evidence of urinary incontinence, hematuria, colinephritis, nephritis, or cystitis.  The Veteran had also had adenocarcinoma of the prostate with radical retropubic prostatectomy.  On examination, his left testicle was absent.  There was no inguinal hernia, tenderness, or erythema in the area.  The right testicle was normal.  

In September 2006, the RO granted service connection for left varicocele, hydrocele, epididymitis, and orchitis, status post-left orchiectomy, and assigned a 0 percent disability rating effective January 9, 2006, under Diagnostic Code 7523.  In addition to the regular schedular rating, the Veteran was granted special monthly compensation (SMC) for loss of use of a creative organ, effective January 9, 2006.  

In July 2007, the Veteran was seen for right testicular pain.  No swelling or tenderness was noted.  He was noted to have a cyst in the right testicle.  In December 2007, the Veteran was seen for complaints of left testicular pain.  

The Veteran underwent a VA examination in May 2009.  He reported a shrapnel wound to the testes.  The Veteran reported being sterile throughout his life.  However, the medical evidence contained no testing, and on examination testing was not possible as the Veteran was not able to ejaculate.  An ultrasound confirmed left orchiectomy.  The Veteran denied taking medication to treat the service-connected left orchiectomy or the right testicle.  His remaining testes showed no shrapnel.  The right testicle had a stable epididymal cyst.  The examiner noted that the record did not contain any evidence of phantom pain or any other pain from the left testes.  On examination, the examiner noted a normal descended right testes.  There was no tenderness, redness, or edema.  It was normal in size and structure.  The examiner diagnosed no residual pain from the service-connected left testes.  The examiner noted the Veteran's report that he developed erectile dysfunction following the left orchiectomy, and noted that it impaired the Veteran's sexual lifestyle.  It had no impact on the Veteran's occupational capabilities or his ability to perform activities of daily living.  While the Veteran reported recurrent inflammation of the right testes, there were no objective findings on examination, other than epididymal cyst, and no diagnosis was made.  The examiner noted that the Veteran's right testes complaints were not related the left testes orchiectomy.  

On VA genitourinary examination in February 2011, the examiner noted a history of prostate cancer surgically treated and unrelated to the left orchiectomy.  The Veteran reported having his left testicle removed due to a shrapnel wound.  The Veteran stated that the left orchiectomy resolved the pain and he no longer experienced any problems with the left testicle.  While the Veteran could not recall the date of surgery, he thought the orchiectomy preceded the 1992 prostate surgery.  The Veteran's spouse reported onset of erectile dysfunction following the 1992 radical retropubic prostatectomy, although the Veteran thought it followed the left orchiectomy.  The Veteran denied any urinary problems.  Depending on fluid intake, he urinated about every three to four hours during the day, and twice at night.  There was no history or urinary leakage or infections.  Examination revealed normal penis, normal right testicle, and absent left testicle.  No other abnormalities were noted.  The examiner diagnosed left orchiectomy, likely before 1992 although the exact date was uncertain, with no residuals.  The examiner reported that as there was no fertility testing in the claims file, and as fertility testing was not possible on examination, a relationship between infertility and the service-connected disability could not be determined without resorting to speculation.  

Disabilities of the testis are rated based on atrophy, or removal.  38 C.F.R. § 4.115b, Diagnostic Codes 7523, 7524 (2011).  Diagnostic Code 7523 provides a 0 percent rating for complete atrophy of one testicle and a 20 percent rating when there is complete atrophy in both testes.  Since the Veteran's left testicle has been removed, and the right testicle is not atrophied, Diagnostic Code 7523 is not applicable. 

A 0 percent evaluation is assigned for removal of one testis while a 30 percent is warranted for removal of both testes.  38 C.F.R. § 4.115b, Diagnostic Code 7524 (2011).  A note to that diagnostic code provides that, in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testes unrelated to service, a rating of 30 percent will be assigned for the service-connected testicular loss.  

Inasmuch as only the left testicle is shown to have been removed, the Board finds that the symptoms of the Veteran's service-connected left varicocele, hydrocele, epididymitis, and orchitis, status post-left orchiectomy, have never during the appellate period met (or approximated) the schedular criteria for a 30 percent rating under Diagnostic Code 7524.  In this regard, the Board notes that there is no competent medical evidence to suggest that the Veteran suffers from a nonfunctioning right testicle.  While his VA treatment records indicate treatment for intermittent episodes of swelling of the right testicle, with ultrasound findings of an epididymal cyst, the condition is noted as stable, the right testicle has been described as normal, and there is no evidence of testicular nonfunction.  Furthermore, an examiner found that the right testicle complaints were not related to the left testicle removal.  Accordingly, the Board finds that the rating criteria for the next higher evaluation of 30 percent are not met in view of the existing, unatrophied right testicle. 

To the extent that the Veteran has claimed infertility as due to the service-connected left varicocele, hydrocele, epididymitis, and orchitis, status post-left orchiectomy, the Board also notes that, in addition to the regular schedular rating, the Veteran is in receipt of SMC for loss of use of a creative organ for the entire appeal period, which would be the benefit awarded for any infertility. 

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim of entitlement to an initial compensable rating for left varicocele, hydrocele, epididymitis, and orchitis, status post-left orchiectomy, and as such the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected degenerative joint disease of the right shoulder, and the service-connected left varicocele, hydrocele, epididymitis, and orchitis, status post-left orchiectomy, reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's service connected disabilities cause unusual factors such as marked interference in employment or frequent hospitalizations beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2011).









	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been received, the claim for service connection for multiple shrapnel wounds is reopened.  That claim is granted to that extent only.

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.  That claim is granted to that extent only.

A rating higher than 10 percent for degenerative joint disease of the right shoulder prior to November 20, 2009, is denied.

A rating higher than 20 percent for degenerative joint disease of the right shoulder from November 20, 2009, to May 26, 2010, is denied.

A rating of 20 percent, but not higher, for degenerative joint disease of the right shoulder as of May 27, 2010, is granted.

An initial compensable rating for left varicocele, hydrocele, epididymitis, and orchitis, status post-left orchiectomy, is denied.


REMAND

Additional development is needed prior to the disposition of the Veteran's claims for service connection for multiple shrapnel wounds, bilateral hearing loss and tinnitus. 

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A  (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development. 

It appears that VA may not have a complete copy of the Veteran's service records, and additional service personnel and medical records may be outstanding.  At the October 2011 Board hearing, the Veteran testified that he had an additional period of active service from 1954 to 1960.  The Veteran's service records for that second period of service have not been obtained.  On remand, the Veteran's service personnel records or his service separation from for his second period of service from 1954 to 1960, and all relevant military treatment records and other documentation which could potentially be helpful in resolving the Veteran's claims, should be obtained.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3) (West 2002 & Supp. 2011).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Verify all periods of the Veteran's active service. 

2.  If a period of active service from 1954 to 1960 is verified, obtain the Veteran's service separation form for that period of service and all available service personnel and medical records associated with that period of service.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the appellant with appropriate notice under 38 C.F.R. § 3.159(c), and give him an opportunity to respond. 

3.  Then, readjudicate the claims.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


